DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is in response to the amendments filed on 7/7/2022. Claims 1, 3, 8, 9-15 and 19-20 are amended. Claims 2 and 4 were previously canceled. Claims 1, 3 and 5-20 are pending and addressed below.

Response to Arguments
Applicant’s arguments, filed on 7/7/2022, with respect to claims 1 and 9 have been fully considered but they are not persuasive. 
Regarding arguments on page 10, the applicant states that “Gobron is silent with respect to said distal tip 40 being “configured to receive at least a portion of an object to be retrieved by the end effector”, as recited in claims 1 and 9”. The examiner disagrees with the applicant because since Gobron discloses all of the structural elements in the same arrangement as claimed, then the central opening of Gobron is fully configured in receiving at least a portion of an object of any size and shape to be retrieved by the end effector. Therefore, the rejection is proper.
The examiner wants to note that the applicant’s arguments are only directed to the amended claims; therefore, the arguments are also addressed in the body of the rejection below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gobron (US 6,159,220) in view of Teague et al. (US 7,559,934).








    PNG
    media_image1.png
    675
    700
    media_image1.png
    Greyscale

Regarding claim 1, Gobron discloses a retrieval device, comprising: a sheath having a distal end (Ref 14; Figures 1a-b; 11a); an end effector movable relative to the distal end of the sheath (Ref 10, 12a, 12b, 12c, 12d), the end effector including: first and second arms (Ref 72a, 72c; Figure 11a), the first arm including a first opening at a distal portion of the first arm (Ref 72a; Figure 11a; where Ref 28a,d pass through the first arm; where the first arm Ref 72a includes a distal opening near Ref character 28a), and the second arm including a second opening at a distal portion of the second arm (Ref 72c; Figure 11a; where Ref 28a,d passes through the second arm; where the second arm Ref 72c includes a distal opening near Ref character 28d), a third arm slidably received in the first and second openings (Ref 28a; where Ref 28a passes through the first and second openings of first and second arms Ref 72a, 72c), wherein the third arm includes a pair of proximal portions connected by a curved and unconstrained distal end(Figures 1a, 1b, 11a; Ref 28a; where the ends near Ref 72a, 72c are the proximal portions of Ref 28a and the portion of Ref 28a within Ref 74 is curved and is being interpreted as the curved distal portion connecting the proximal portions; where the portion of Ref 28a within Ref 74 is not constrained within the arms Ref 72a, c and is therefore being interpreted as being unconstrained), and wherein one proximal portion passes through the first opening (Ref 28a; 72a; see Figure 11A below); and the other proximal portion passes through the second opening (Ref 28a, 72c; see Figure 11A below), so that the curved and unconstrained distal end of the third arm extends between the first and second openings in one direction (Ref 28a, 72a, 72c, 74; See Figure 11A below where the “unconstrained distal end” portion of Ref 28a within Ref 74 extends between the first and second openings in one direction), and a fourth arm slidably received in the first and second openings (Figure 11a; Ref 28d), and wherein distal portions of the third and fourth arms form a loop defining a central opening unobstructed by the other arms of the end effector (see annotated figure above) (It is clear in Figure 11A and the annotated figure above that the arms 28b and 28c does not obstruct the central opening but instead, form the outer boundary of the central opening) the loop extends through the first and second openings (Ref 28a, 28d; where the portions of Ref 28a, 28d within Ref 74 are the distal portions of the third and fourth arms forming a loop; where the loop extends into the first and second openings), the loop being selectively expandable and contractible (Ref 10, 12,12a-d, 74,28a, 28d; Figures 1a-b), wherein the central opening (see annotated figure above) is configured to receive at least a portion of an object to be retrieved by the end effector [The central opening of Gobron is fully configured in receiving at least a portion of an object of any size and shape to be retrieved by the end effector].


    PNG
    media_image2.png
    791
    1091
    media_image2.png
    Greyscale

Gobron discloses third and fourth arms that pass through the first and second openings (Ref 28d, 28a, 12a, 12c) but fails to explicitly disclose that the loop is selectively expandable and contractible by sliding the third and fourth arms through the first and second openings.
However, Teague teaches a similar retrieval device structure and a similar mechanism for selectively expanding and contracting the loop of the end effector, where the loop is selectively expandable and contractible by sliding the arms through distal openings on surrounding support arms; where Teague teaches the mechanism for expanding and contracting the loop of the end effector can include an arm that is configured to slide through the distal openings of surrounding support arms (Figure 2a; where arms Ref 74 are slidably disposed through the lumen in surrounding support arms Ref 70 and therefore one arm Ref 74 is capable of sliding through the openings in one direction), and can include an additional arm that is configured to slide through the distal openings of surrounding support arms (Figure 2a; where an additional arm Ref 74 is slidably disposed through the lumen in surrounding support arms Ref 70).
Since Gobron and Teague disclose similar retrieval device structures and similar mechanisms for selectively expanding and contracting the loop of an end effector, where Teague additionally teaches that the deployment mechanism of a retrieval device can include arms that are slidably disposed in surrounding support arms and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deployment mechanism of Gobron to include slidable arms through the surrounding support arms as suggested by Teague, since such a modification provides a well-known alternate deployment mechanism that would have yielded predictable results, namely allowing an end effector of a retrieval device to selectively expand and contract.
Regarding claim 5, Gobron discloses that the fourth arm includes a pair of proximal portions connected by a curved and free distal portion (Figures 1a, 1b, 11a; Ref 28d; where the ends near Ref 72a, 72c are the proximal portions of Ref 28d and the portion of Ref 28d within Ref 74 is the curved distal portion connecting the proximal portions; where the portion of Ref 28d within Ref 74 is not constrained within the arms Ref 72a, c and is therefore being interpreted as being free from the first and second arms and thus is interpreted as a “free distal end”).
Regarding claim 6, Gobron discloses that the curved and free distal end of the third arm forms one side of the loop, and the curved and free distal end of the fourth arm forms an opposite side of the loop (Figure 11a; Ref 28a, 28d; where the distal portion of Ref 28a, 28d within Ref 74 are the curved and free distal ends of the first and fourth arms that form first and second sides of the loop).
Regarding claim 7, Gobron discloses that the retrieval device includes a handle assembly configured to move the end effector relative to the distal end of the sheath (Ref 16, 14, 10).
Regarding claim 8, Gobron discloses that the end effector (Ref 10) is coupled to the handle assembly (Ref 16) by a drive member (Ref 18), and wherein a first portion of the drive member is formed by one of proximal portions of the first and second arms and a cable (Figure 11A; where a first portion of the drive member is formed by the proximal portions of the first arm, for example, near Ref 12a in Figure 11a), a second portion of the drive member is formed by a proximal portion of the third arm (Ref 28a, near Ref 78 in Figure 11a), and one of the first and second portions of the drive member is movable relative to the other of the first and second portions of the drive member (Figure 11A; where when assembled, the portion of drive member formed by the proximal portion of the first arm near Ref 12A, can move relative to the portion of the drive member formed by the proximal portion of the third arm near Ref 78; for example, when the end effector moves between the positions in Figures 1a, 1b; where the opposite ends of the end effector move closer together and further apart).

Claim 1, 3 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gobron (US 6,159,220).
Regarding claims 1 and 3, in an alternate interpretation Gobron discloses a retrieval device, comprising: a sheath having a distal end (Ref 14; Figures 1a-b; 9H); an end effector movable relative to the distal end of the sheath (Ref 10, 12a, 12b, 12c), the end effector including: first and second arms (Ref 12a, 12c; Figure 9H), the first arm including a first opening at a distal portion of the first arm (Ref 12a, 30a; where the first opening is through Ref 30a at a distal portion of the first arm Ref 12a), and the second arm including a second opening at a distal portion of the second arm (Ref 12c, 30c; Figure 9H; where the second opening is through Ref 30c at a distal portion of the second arm), and a third arm slidably received in the first and second openings (Ref 12b Ref 30c, 30a; where portion Ref 30b of the third arm Ref 12b passes through the first and second openings Ref 30a, 30c of first and second arms Ref 12a, 12c), wherein the third arm includes a pair of proximal portions connected by a curved and unconstrained distal end (Ref 12b; Figure 9H see below; where the distal end is curved and between the first and second openings and is therefore being interpreted as a curved and unconstrained distal end), and wherein one proximal portion passes through the first opening and the other proximal portion passes through the second opening (Ref 12b; Figure 9H see below), so that the curved and unconstrained distal end of the third arm extends between the first and second openings in one direction (Ref 30b; Figure 9H see below), wherein a distal portion of the third arm forms at least part of a loop (Ref 30b, 12b) defining a central opening (opening indicated by reference number 40) unobstructed by the other arms of the end effector (It is clear in Figure 9H that the arms 12a and 12c does not obstruct the central opening 40), the loop extends through the first and second openings (Loop: Ref 30b, Openings: 30a, 30c; Figure 9H), wherein the central opening (opening indicated by reference number 40 in Figure 9H) is configured to receive at least a portion of an object to be retrieved by the end effector [The central opening of Gobron is fully configured in receiving at least a portion of an object of any size and shape to be retrieved by the end effector].
.


    PNG
    media_image3.png
    512
    964
    media_image3.png
    Greyscale

Gobron discloses that the end effector includes a third arm configured to slide through the first and second openings in one direction that is transvers to central longitudinal axes of the first and second arms (Figures 1a-b, 9H; where Figure 9H shows that the first and second openings can slidably receive an arm Ref 30b, 12b; where the distal portion of the arm Ref 30b forms part of a loop; where the loop is selectively expandable and contractible by sliding the arm through the openings; where the third arm is capable of sliding through the first and second openings in one direction (i.e. towards the bottom right of Figure 9H) and therefore is capable of sliding in one direction that is transverse to central longitudinal axes of the first and second arms) but figure 9H of Gobron fails to show a fourth arm.
However, for the embodiment of Figure 9H, Gobron teaches that additional arms can be used to form the end effector, where the end effector can include more than three arms (Figure 9H; C10, L11-29; where Figures 1a, 7e, 8a, 9c, 9d, 10a, 10d, 11a, 12a show that an end effector can include four arms at four opposite sides of the end effector).
Since Gobron discloses a third arm slidably received in the first and second openings, where a loop can be made selectively expandable and contractible by sliding the arm through the first and second openings (Figure 9H; Ref 30b, 12b) and teaches that additional arms can be used to form the end effector, where the end effector can include more than three arms, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end effector to include an additional arm as suggested by Gobron, since such a modification would have yielded predictable results, namely, providing an end effector that can open and close to retrieve an object.  Where given the arm configurations shown in Figures 1a, 7e, 8a, 9c, 9d, 10a, 10d, 11a, 12a  9h, one of ordinary skill in the art would recognize that since the third arm is slidably received in the first and second openings such that a distal end of the third arm forms part of the loop, where the loop is capable of being made selectively expandable and contractible by sliding the arm through the first and second openings, modifying the end effector to include an additional wire would result in adding an additional wire similar to the third wire, where the additional wire (i.e. the fourth wire) would be across from the third wire (similar to the configurations shown in Figures 1a, 7e), such that the additional wire (i.e. the fourth wire) is slidably received in the first and second openings such that a distal end of the additional wire (i.e. fourth wire) forms part of the loop, where the loop extends through the first and second openings, where the fourth arm positioned opposite the third arm is capable of sliding through the first and second openings in a different direction (i.e. towards the top left of Figure 9H) and therefore is capable of sliding in second opposite direction that is transverse to central longitudinal axes of the first and second arms), where the loop is capable of being made selectively expandable and contractible by sliding the additional arm (i.e. the fourth arm) through the first and second openings similar to the third arm.













    PNG
    media_image4.png
    672
    777
    media_image4.png
    Greyscale



Regarding claims 9, 12, 13, in the alternate interpretation Gobron discloses a retrieval device, comprising: a sheath having a distal end (Ref 14; Figures 1a-b; 9H); and an end effector movable relative to the distal end of the sheath (Ref 10, 12a, 12b, 12c), the end effector including a distal end (Figure 1a; Ref 10, where the distal end is near Ref 40), an open end configuration; wherein first and second openings on first and second arms of the end effector receive a third arm of the end effector (Ref 30a, 30c, 12a, 12c; Figure 1A, 9H; where first and second openings Ref 30a, 30c of the first and second arms Ref 12a, 12c receive a third arm Ref 12b; where Figure 1A shows an example of an open end configuration when the end effector is moved beyond the distal end of the sheath), wherein the third arm includes a pair of proximal portions connected by a curved and unconstrained distal end (Ref 12b; Figure 9H see above), and wherein one proximal portion passes through the first opening and the other proximal portion passes through the second opening (Ref 12b; Figure 9H see above), so that the curved and unconstrained distal end of the third arm extends between the first and second openings in one direction (Ref 30b; Figure 9H see above), the first and the second arms are movable so as to form a gap (see annotated figure above) that separates the first loop from the second loop (see annotated figure above), and wherein a distal portion of the third arm defines a central opening at the distal end of the end effector (Figure 1a, 9H; Ref 12b, 30b; where a distal portion Ref 30b of the third arm Ref 12b defines at least part of a central opening at the distal end of the end effector), and wherein a central axis through the first opening on the first arm is transverse to a central longitudinal axis of the first arm (Ref 12a, 30a; see Figure 9H above; where a central axis through the first opening Ref 30a is transverse to a central longitudinal axis of the first arm Ref 12a), and  a closed end configuration, wherein a size of the central opening is reduced by the third arm drawing the first and second arms together at the distal end of the end effector (Ref 30a, 30b, 30c; Figures 1b, 9H; where Figure 1b shows an example of a closed end configuration when the end effector is moved within the distal end of the sheath; where the size of the central opening is reduced when the third arm moves and the first and second arms are drawn together into the closed end configuration), wherein the central opening is configured to receive at least a portion of an object to be retrieved by the end effector [The central opening of Gobron is fully configured in receiving at least a portion of an object of any size and shape to be retrieved by the end effector].
Gobron discloses that the end effector includes a third arm received through the first and second openings and configured to slide through the first and second openings in one direction that is transverse to central longitudinal axes of the first and second arms (Figures 1a-b, 9H; where Figure 9H shows that the first and second openings can slidably receive an arm Ref 30b, 12b; where the distal portion of the arm Ref 30b defines part of a central openings of the end effector; where the loop is selectively expandable and contractible by sliding the arm through the openings; where a distal portion of the third arm defines at least part of the central opening at the distal end of the end effector, wherein in the open end configuration, curved ends of the third arm define a side of the central openings (Figures 1a-b, 9H; where Figure 9H shows that the first and second openings can slidably receive an arm Ref 30b, 12b; where the distal portion of the arm Ref 30b forms at least part of the central openings at the distal end of the end effector; where in the open end configuration, curved end of the distal end of the third arm Ref 30b, 12b defines a side of the central openings) but figure 9H of Gobron fails to show a fourth arm.
However, for the embodiment of Figure 9H, Gobron teaches that additional arms can be used to form the end effector, where the end effector can include more than three arms (Figure 9H; C10, L11-29; where Figures 1a, 7e, 8a, 9c, 9d, 10a, 10d, 11a, 12a show that an end effector can include four arms at four opposite sides of the end effector).
Since Gobron discloses a third arm slidably received in the first and second openings; where a distal portion of the third arm defines at least part of the central opening at the distal end of the end effector, wherein in the open end configuration, curved ends of the third arm define a side of the central openings, where the first, second and third arms overlap at the distal end of the end effector (Figure 9H; Ref 30b, 12b) and teaches that additional arms can be used to form the end effector, where the end effector can include more than three arms, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end effector to include an additional arm as suggested by Gobron, since such a modification would have yielded predictable results, namely, providing an end effector that can open and close to retrieve an object.  Where given the arm configurations shown in Figures 1a, 7e, 8a, 9c, 9d, 10a, 10d, 11a, 12a  9h, one of ordinary skill in the art would recognize that since the third arm is slidably received in the first and second openings such that a distal portion of the third arm defines at least part of the central opening at the distal end of the end effector, wherein in the open end configuration, curved ends of the third arm define a side of the central openings, modifying the end effector to include an additional wire would result in adding an additional wire similar to the third wire, where the additional wire (i.e. the fourth wire) would be across from the third wire (similar to the configurations shown in Figures 1a, 7e), such that the additional wire (i.e. the fourth wire) is slidably received in the first and second openings opposite the third arm, such that a distal end of the additional wire (i.e. fourth wire) defines at least part of the central opening at the distal end of the end effector, wherein in the open end configuration, curved ends of the additional arm defines a side of the central opening.
Furthermore, since Figure 9H shows that the distal ends of the arms overlap at the distal end of the end effector, one of ordinary skill in the art would recognize that modifying the end effector of Figure 9H to include an additional (i.e. fourth) arm as suggested by Gobron, would result in the distal portions of the first second, third and fourth arms overlapping at the distal end of the end effector.
Regarding claim 10, in the alternate interpretation Gobron discloses that in the closed end configuration distal ends of the first and second arms are adjacent one another (Figure 1b, 9H, Ref 30a, 30c, 12a, 12c; where Figure 1 b shows that in the closed end configuration where the end effector is within the distal end of the sheath, the distal ends of the first and second arms are adjacent one another).
Regarding claim 11, in the alternate interpretation Gobron discloses that in the closed end configuration distal ends of the first and second arms contact each other (Figures 1b, 9H; Ref 730a, 30c, 12a, 12c; where Figure 9H shows that the distal end of the first and second arms contact each other and Figure 1b shows that in the closed end configuration where the end effector is within the distal end of the sheath, the distal ends of the first and second arms move toward one another).
Regarding claim 14, in the alternate interpretation Gobron as modified above (see the rejection of claims 1, 12-13, where the end effector of Figure 9H was modified to include an additional (i.e. fourth arm) discloses that the end effector is movable between an expanded state and a contracted state (Figures 1a, 1b; Ref 10), the end effector having the open end configuration in the expanded state (Figure 1a; Ref 10) and the closed end configuration in the contracted state (Figures 1b; Ref 10), and wherein distal tips of the first, second, third, and fourth arms interlock with each other in the closed end configuration (Figures 1b, 9H; Ref 30a, 30b, 30c, 12a, 12b, 12c; wherein Figure 9H shows that the distal ends of the arms Ref 30a, 30b, 30c are interconnected and are therefore interlocked with each other, since Figure 9H shows that the distal ends of the arms overlap/are interconnected/interlocked at the distal end of the end effector, one of ordinary skill in the art would recognize that modifying the end effector of Figure 9H to include an additional (i.e. fourth) arm as suggested by Gobron (see rejection of claims 12-13 directly above), would result in the distal portions of the first second, third and fourth arms overlapping/interlocking with each other at the distal end of the end effector.


Allowable Subject Matter
	Claims 15-20 are allowed. 
	The following is an examiner’s statement of reasons for indicating allowable subject matter:
	The prior art of record as disclosed above fails to disclose the step of passing at least a portion of the object through the distal opening on the end effector (claim 15).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771